Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148721 & (18)(20)(24)                                                                               Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 148721
                                                                   COA: 318658
                                                                   Oakland CC: 2005-202583-FC
  TERRENCE TERRELL MOORE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to file a brief exceeding 50 pages is DENIED as
  moot since the defendant’s brief complies with MCR 7.212(B). The application for leave
  to appeal the January 31, 2014 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant’s motion for relief from judgment is prohibited by
  MCR 6.502(G). The motions for letter request review and for miscellaneous relief are
  DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2014
         p0922
                                                                              Clerk